Citation Nr: 1243197	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-20 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than July 21, 2003, for the grant of service connection and 100 percent rating for multiple myeloma for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Appellant and K.E.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to August 1973.  The Veteran died in August 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from March 1966 to August 1973.  He submitted a claim for entitlement to service connection for multiple myeloma in July 2003.  He stated that he believed his myeloma was the result of herbicide exposure during his service in Vietnam.  He submitted two statements from his private physician, B. Goldsweig, M.D., both dated in July 2003.  In the first statement, Dr. Goldsweig said the Veteran was diagnosed with multiple myeloma/plasmacytoma in October 1997.  He said the initial diagnosis was by a Dr. Smith.  The Veteran started therapy for his illness in January 1998 and continued to be on active therapy.  In his second statement, Dr. Goldsweig opined that the Veteran had a life expectancy of six months to one year.  The Veteran had also provided an authorization to obtain the treatment records from Dr. Goldsweig with his claim.  The records were identified as dating from October 1997 to the then present - July 2003.

The Veteran's military records documented his service in Vietnam during the period required for presumptive service connection of his multiple myeloma as due to herbicide exposure.  He was granted service connection for his disability in July 2003.  He was awarded a 100 percent rating from the date of his claim, July 21, 2003.  

Because the claim was granted based on the evidence submitted, the RO did not seek treatment records from Dr. Goldsweig.  The Veteran did not identify any other source of treatment with his claim.

Notice of the rating action was provided to the Veteran in August 2003.  There is no indication in the claims folder that the Veteran appealed any aspect of the rating action, to include the effective date for service connection and his 100 percent rating.

The Veteran submitted a claim in April 2007.  He said he had had an appointment with VA in January 1998.  He said that he completed a claims form at that time but said he was told his claim was a waste of time because his claimed disease was not "on the list."  He noted that he filed his claim again in 2003 and it was processed.  He said that the 2003 claim was supposed to cover the period back to when he first attempted to file a claim in 1998.  He said VA failed to process his original claim and he believed he should receive benefits back to the date of his original claim in 1998.

The Veteran contacted the RO to inquire about his recent claim in June 2007.  The Veteran explained that he had given the claim to a VA representative at the PCT desk in April 2007.  The Report of Contact noted that a check was made of the Veteran's claims folder and the claim had been received and placed in the claims folder with no action.  The Veteran was contacted and informed that the RO would process his claim in June 2007.

The Veteran's daughter contacted the RO to inform VA of the Veteran's death in August 2007.  

The appellant submitted her claim for Dependency and Indemnity Compensation (DIC) and accrued benefits in October 2007.  In regard to her claim for accrued benefits, the appellant stated that she should receive retroactive benefits back to 1998.  Service connection for the cause of the Veteran's death was granted by way of a rating decision dated in October 2007.  A determination on the effective date for accrued benefits was deferred.

The appellant submitted additional information in support of her claim in December 2007.  She noted that she and the Veteran relocated to South Carolina in 1998.  They made an appointment and registered with VA for care in 1998.  She said the Veteran informed VA personnel that he had multiple myeloma and wanted to file a claim for benefits.  She said the Veteran was informed that his disease was not on the list of Agent Orange-related diseases and that he could not fill out a claim form unless it was on the list.  She said the Veteran was told it would be a waste of time.  

The appellant said the Veteran received information from a relative that multiple myeloma had been added to the list of presumptive diseases.  The Veteran went on online to confirm the fact and she said it was added to the list of diseases in 1997 or 1998.  

The Board notes that multiple myeloma was included in the list of presumptive diseases associated with herbicide exposure in Vietnam in June 1994.  See 59 Fed. Reg. 29,723-29,724 (June 9, 1994).

The appellant said the Veteran submitted his claim for service connection in 2003.  The appellant also said the Veteran was told that he would not receive retroactive payment to 1998 because he did not file a claim at that time.  She said the Veteran explained why he did not submit an earlier claim.

The appellant said the Veteran was told in February 2007 that he could be reimbursed for the years 1998 to 2003.  The appellant did not identify the source of this information.  The Veteran went to VA to submit a claim.  She said the Veteran was told by a VA employee not to bother because he would not get the retroactive benefit.  Another VA employee directed that the Veteran be given a claim form.  The appellant noted that the Veteran called to check on his claim and learned that it had been stuck in his claims folder without anyone taking action.  Processing of the claim was begun at that time after contact with the Veteran.  

The RO denied the appellant's claim for an earlier effective date for accrued benefits in February 2008.  The RO determined that the evidence showed the Veteran first submitted a claim for service connection that was received on July 21, 2003.  He had not appealed the effective date established in July 2003.  Thus, no earlier effective date could be established.

The appellant submitted her notice of disagreement (NOD) in May 2008.  She maintained that the Veteran did try to submit an earlier claim for service connection.  She further maintained that there should be a claim for benefits on file at the VA medical center (VAMC) in Columbia, South Carolina.  

The appellant testified at her Travel board hearing in October 2012.  Her testimony was essentially the same as her prior submissions.  The Veteran had attempted to submit a claim in 1997/1998.  He was told it would be a waste of time as multiple myeloma was not included in the list of presumptive diseases related to herbicide exposure.  She testified that the Veteran received a letter from the VAMC on their moving to South Carolina.  He was advised to come in and register for VA care.  

The appellant was issued a statement of the case (SOC) in June 2009.  In the SOC, the RO related that a check of records at VAMC Columbia was made.  It was noted that the earliest login date for the Veteran was recorded as of September 9, 1998, and the earliest application for enrollment was November 21, 1998.  The SOC indicated that there was no indication of a claim being filed.

The Board notes that the records referenced by the RO are not associated with the claims folder.  Further, they are not contained in Virtual VA.  Thus, the Board is unable to review all of the evidence cited by the RO in this case.  A remand is required to obtain the evidence cited by the RO in the SOC and to ensure that all records for the Veteran from the VAMC, or any other VA source, are obtained and associated with the claims folder.  

The appellant should also be afforded an opportunity to present any documentation of correspondence received from VA from the time of the Veteran's initial contact on their arrival in South Carolina.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and request that she identify the names, addresses, and approximate dates of treatment for all VA health care providers who treated the Veteran for his multiple myeloma, if any.  The RO should attempt to obtain copies of pertinent treatment records identified by the appellant and associate them with the claims folder.  

The appellant should also be requested to submit copies of any correspondence from VA to the Veteran after his diagnosis of multiple myeloma beginning in October 1997 and prior to April 2007.  

2.  The RO must contact the VAMC in Columbia, South Carolina, and request the Veteran's complete file.  This would include ALL administrative entries/records/forms as well as any treatment records for the Veteran at that facility or treatment provided to the Veteran on a fee-basis.

3.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case.  The appellant should be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


